Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 6 January 1785
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam 6 Jan: 1785
        
        In conformity to our Promise of last Thursday, we have now the Honour to advise your Excellency, that the Ballance of the Account of the United States now in our Hands amounts to. . ƒ 1301760. 4 –
        
            
            from this must be deducted the following
            
            
          
          
            Sums for Payments, which are at hand
            
            
          
          
            Intrest of the last Loan due 1th feb̃:
            ƒ  65986. 4 —
            
          
          
            Premiums of the Same . . . . . . . . . . . . .
            ″  50000   —
            
          
          
            Accepted drafts of Mr. Morris . . . . . . . .
            ″ 200000   —
            
          
          
            not appeared drafts of do . . . . . . . . . . .
            ″  12150   —
            
          
          
            
            
            ″  328136. 4 —
          
          
            
            Remains . . .
            ƒ  973624   —
          
        
        So it appears from this that there is still to the disposition of Congres a Capital of nine hundred Seventy three thousand Florins Current Money.
        The Sums that at present are in the Hands of each House or their Bankers amount to, viz.
        
          
            Wilhem & Jan Willink . . . . . . . . . . . . . . . . . . . . . . . 
            ƒ   575000  —
          
          
            Nic. & Jacob Van Staphrost . . . . . . . . . . . . . . . . . . . 
            ″   525000  —
          
          
            De La Lande & Fynje . . . . . . . . . . . . . . . . . . . . . .
            ″   200000  —
          
          
            together the abovementioned Ballance of . . . . . . .
            ƒ 1300,000   —
          
        
        The whole number of Bonds, which are at present unsold in our Hands is 252 of the 5 per Co. Loan of 5 Millions, viz
        
          
            Wilhem & Jan Willink have in their possession . . . . . . .
            110
          
          
            Nic. & Jacob Van Staphorst . . . . . . . . . . . . . . . . . . . . . .
            135
          
          
            De la Lande & Fynje . . . . . . . . . . . . . . . . . . . . . . . . . . .
              7
          
          
            in all . . .
            252 Bonds
          
        
        We hope Sir, that this very particular Account of the State of Business of the United States trusted to our Care will give you Satisfaction, and we now expect your orders, whether you desire that

we shall put the whole Ballance or part of it into the Bank of Amsterdam or not, in the meantime we have the Honour to Subscribe ourselves, with a Sincere Esteem / Sir / Your most humble & Obedient Servants
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & Fynje
        
        
          The sum that exceeds the neat amount in our hands as last adviced proceeds from the obligs. that Since were delivered to the undertakers, whch. have entirely liquidated the engaged Sums with Messrs. Willink, also with Messrs. de La Lande & fynje but those liquidating with Messrs. van Staphorst must in the two following month yet receive of them 127 Obt. so your Excelly in disposing the Money in Cash will be pleased to give direction also abt. the sums, whch. will be received, if we had not happily Contracted With the undertakers before the differences with the Emperor, it should not succeed at present, and the remainder 125 Obt will not soon be disposed on acct. of our present political circumstances.
        
      